UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03189 Name of Fund: BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: John M. Perlowski, Chief Executive Officer, BlackRock Summit Cash Reserves Fund of BlackRock Financial Institutions Series Trust, 55 East 52 nd Street, New York, NY 10055 Registrant’s telephone number, including area code: (800) 441-7762 Date of fiscal year end: 04/30/2012 Date of reporting period: 10/31/2011 Item 1 – Report to Stockholders October 31, 2011 Semi-Annual Report (Unaudited) BlackRock Summit Cash Reserves Fund | of BlackRock Financial Institutions Series Trust Not FDIC Insured  No Bank Guarantee  May Lose Value Table of Contents Page Dear Shareholder 3 Semi-Annual Report: Money Market Overview 4 Fund Information 5 Disclosure of Expenses 5 Financial Statements: Schedule of Investments 6 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 13 Disclosure of Investment Advisory Agreement 16 Officers and Trustees 20 Additional Information 21 A World-Class Mutual Fund Family 23 1 BLACKROCK SUMMIT CASH RESERVES FUND OCTOBER 31, 2011 Dear Shareholder One year ago, the global economy appeared to solidly be in recovery mode and investors were optimistic as the US Federal Reserve launched its second round of quantitative easing. Stock markets rallied despite ongoing sovereign debt problems in Europe and inflationary pressures looming over emerging markets. Fixed income markets, however, saw yields move sharply upward (pushing prices down), especially on the long end of the historically steep yield curve. While high yield bonds benefited from the risk rally, most fixed income sectors declined in the fourth quarter of 2010. The tax-exempt municipal market faced additional headwinds as it became evident that the Build America Bond program would not be extended and municipal finance troubles burgeoned. Early 2011 saw spikes of volatility as political turmoil swept across the Middle East/North Africa region and prices of oil and other commodities soared. Natural disasters in Japan disrupted industrial supply chains and concerns mounted regarding US debt and deficit issues. Nevertheless, equities generally performed well early in the year as investors chose to focus on the continuing stream of strong corporate earnings and positive economic data. Credit markets were surprisingly resilient in this environment and yields regained relative stability in 2011. The tax-exempt market saw relief from its headwinds and steadily recovered from its fourth-quarter lows. Equities, commodities and high yield bonds outpaced higher-quality assets as investors increased their risk tolerance. However, the environment changed dramatically in the middle of the second quarter. Markets dropped sharply in May when fears mounted over the possibility of Greece defaulting on its debt, rekindling fears about the broader sovereign debt crisis. Concurrently, economic data signaled that the recovery had slowed in the United States and other developed nations. Confidence was further shaken by the prolonged debt ceiling debate in Washington, DC. On August 5th, Standard & Poors downgraded the US governments credit rating and turmoil erupted in financial markets around the world. Extraordinary levels of volatility persisted in the months that followed as Greece teetered on the brink of default. Financial problems intensified in Italy and Spain and both countries faced credit rating downgrades. Debt worries spread to the core European nations of France and Germany, and the entire euro-zone banking system came under intense pressure. Late in the summer, economic data out of the United States and Europe grew increasingly bleak while China and other emerging economies began to show signs of slowing growth. By the end of the third quarter, equity markets had fallen nearly 20% from their April peak while safe-haven assets such as US Treasuries, gold and the Swiss franc skyrocketed. October brought enough positive economic data to assuage fears of a double-dip recession in the United States and corporate earnings continued to be strong. Additionally, European policymakers demonstrated an increased willingness to unite in their struggle to resolve the regions debt and banking crisis. These encouraging developments brought many investors back from the sidelines and risk assets rallied through the month, albeit with large daily swings as investor reactions to news from Europe vacillated between faith and skepticism. Overall, lower-risk investments including US Treasuries, municipal securities and investment grade credits posted gains for the 6- and 12-month periods ended October 31, 2011. Risk assets, including equities and high yield debt, broadly declined over the six months; however, US stocks and high yield bonds remained in positive territory on a 12-month basis. Continued low short-term interest rates kept yields on money market securities near their all-time lows. While markets remain volatile and uncertainties abound, BlackRock remains dedicated to finding opportunities and managing risk in this environment. Sincerely, Rob Kapito President, BlackRock Advisors, LLC While markets remain volatile and uncertainties abound, BlackRock remains dedicated to finding opportunities and managing risk in this environment. Rob Kapito President, BlackRock Advisors, LLC Total Returns as of October 31, 2011 6-month 12-month US large cap equities (7.11 )% 8.09 % (S&P 500® Index) US small cap equities (13.76 ) 6.71 (Russell 2000® Index) International equities (14.90 ) (4.08 ) (MSCI Europe, Australasia, Far East Index) Emerging market equities (15.91 ) (7.72 ) (MSCI Emerging Markets Index) 3-month Treasury 0.04 0.13 bill (BofA Merrill Lynch 3-Month Treasury Bill Index) US Treasury securities 12.11 7.79 (BofA Merrill Lynch 10- Year US Treasury Index) US investment grade 4.98 5.00 bonds (Barclays Capital US Aggregate Bond Index) Tax exempt municipal 5.56 3.78 bonds (Barclays Capital Municipal Bond Index) US high yield bonds (0.95 ) 5.16 (Barclays Capital US Corporate High Yield 2% Issuer Capped Index) Past performance is no guarantee of future results. Index performance is shown for illustrative purposes only. You cannot invest directly in an index. THIS PAGE NOT PART OF YOUR FUND REPORT 2 Money Market Overview For the Six-Month Period Ended October 31, 2011 Throughout the six-month period ended October 31, 2011, the Federal Open Market Committee (FOMC) maintained its target range for the federal funds rate at 0.00% to 0.25%. In June 2011, the FOMC completed its program under which it purchased $600 billion of longer-term US Treasury securities for the purpose of keeping interest rates low. Following its August 9th meeting, the FOMC announced its intention to keep rates low through mid-2013. At its September 21st meeting, the FOMC noted that recent data indicates that economic growth remained slow and inflation had moderated since earlier in the year. Considering these conditions, the FOMC announced its intention to extend the average duration of the US Treasury security portfolio by purchasing an additional $400 billion of long-term Treasury bonds and selling an equal amount of short-term Treasury securities before the end of June 2012. Known as Operation Twist, this policy action is designed to put downward pressure on long-term interest rates and make overall conditions more accommodative for economic growth. In Europe, the sovereign debt crisis escalated in mid-2011 as fiscal problems spread from the peripheral countries of Greece, Portugal and Ireland to the larger nations of Italy and Spain, and ultimately to the core European economies of France and Germany. In June, the European Central Bank (ECB) sought to improve liquidity conditions by extending the expiration of its long-term refinancing operations until September 2011. The US Federal Reserve Bank lengthened the term of its US dollar liquidity swap facilities with the ECB, the Bank of Canada, the Bank of England and the Swiss National Bank to August 1, 2012, also for the purpose of maintaining liquidity. In September, the ECB announced that it would offer three-month loans of US dollars to euro-zone banks on a full-allotment basis in three separate auctions to ensure funding is available through year end. Later in the period, the ECB announced additional long-term refinancing operations to be conducted in October and December 2011 also to alleviate year-end funding pressures. At a summit held by the European Union (EU) in July, it was proposed that the size of the European Financial Stability Facility (EFSF) would be increased to 440 billion euros. It was also proposed that the scope of the EFSF be broadened to provide additional funds to recapitalize euro-zone banks and to purchase sovereign debt of fiscally challenged countries in the secondary market. In mid-October, EU members agreed upon a preliminary framework of measures to restore confidence and overcome the regions fiscal challenges. These measures included an additional increase in the lending capacity of the EFSF, higher capital requirements for European banks, and private sector creditors voluntarily writing down 50% of their Greek sovereign debt holdings, along with several proposals for structural reform. London Interbank Offered Rates (LIBOR) moved higher by as much as 0.18% during the six-month period, due in large part to ongoing concerns about European sovereign debt risk. The slope of the LIBOR curve, as measured from one month to one year, increased to 0.69% at the end of October from 0.55% at the end of April. In the short-term tax-exempt market, money funds continued to endure a low interest rate environment and a declining asset base. Outflows dragged tax-exempt money fund assets down 7.3% during the six-month period to $284.4 billion as of October 31, 2011. The benchmark Securities Industry and Financial Markets Association Index, which represents the average rate on seven-day, high-quality, tax-exempt variable rate demand obligations (as calculated by Municipal Market Data), declined sharply during the period as a result of increasing demand in a lower-supply environment. Rates averaged 0.17% for the six months, ranging from 0.23% down to 0.07%, an all-time low for the index. Demand for variable rate demand notes was supported by taxable money funds (which do not traditionally participate in the tax-exempt market) seeking to satisfy their higher liquidity requirements under recent regulatory amendments. Additionally, the ongoing sovereign debt crisis in Europe has forced both taxable and tax-exempt money funds to reduce their exposure to European banks. Meanwhile, note season (the mid-year period when state and local governments typically issue a large amount of one-year, fixed-rate securities) was relatively weak in 2011 and total issuance year-to-date is lower than the same period in 2010. Lower issuance in 2011 is attributable mainly to two factors: a credit environment in which it is difficult for marginal-quality credits to come to market and a fiscal austerity movement at the local municipal government level. Year after year, the primary goal for money funds in general during note season is to grab yield and increase portfolio duration. An additional goal in 2011 has been to diversify exposure to the banks that issue credit enhancers on the securities held in a funds portfolio. While the 2011 note season enabled money funds to diversify away from troubled banks, particularly those in Europe, the lower supply environment proved challenging for market participants seeking opportunities to expand their portfolios. Tax-exempt money market participants remain focused on the credit quality of issuers as the economic slowdown threatens to derail the recovery in municipal government finance. State governments, which are facing falling revenues due to federal governmental austerity and reduced income and sales tax collections, continue to push costs down to the local level. Past performance is no guarantee of future results. Index performance is shown for illustrative purposes only. You cannot invest directly in an index. 3 BLACKROCK SUMMIT CASH RESERVES FUND OCTOBER 31, 2011 Fund Information as of October 31, 2011 Investment Objective BlackRock Summit Cash Reserves Funds (the Fund) investment objective is to seek current income, preservation of capital and liquidity available from investing in a diversified portfolio of short-term money market securities. Current Seven-Day Yield 7-Day 7-Day SEC Yields Yields Investor A 0.00 % 0.00 % Investor B 0.00 % 0.00 % The 7-Day SEC Yields may differ from the 7-Day Yields shown above due to the fact that the 7-Day SEC Yields exclude distributed capital gains. Past performance is not indicative of future results. Portfolio Composition Percent of Net Assets Certificates of Deposit 40 % Commercial Paper 37 US Government Sponsored Agency Obligations 11 Municipal Bonds 10 US Treasury Obligations 4 Corporate Notes 1 Liabilities in Excess of Other Assets (3 ) Total 100 % Disclosure of Expenses Shareholders of this Fund may incur the following charges: (a) expenses related to transactions including sales charges and exchange fees; and (b) operating expenses including advisory fees, distribution fees, including 12b-1 fees, and other Fund expenses. The expense example below (which is based on a hypothetical investment of $1,000 invested on May 1, 2011 and held through October 31, 2011) is intended to assist shareholders both in calculating expenses based on an investment in the Fund and in comparing these expenses with similar costs of investing in other mutual funds. The table below provides information about actual account values and actual expenses. In order to estimate the expenses a shareholder paid during the period covered by this report, shareholders can divide their account value by $1,000 and then multiply the result by the number corresponding to their share class under the heading entitled Expenses Paid During the Period. The table also provides information about hypothetical account values and hypothetical expenses based on the Funds actual expense ratio and an assumed rate of return of 5% per year before expenses. In order to assist shareholders in comparing the ongoing expenses of investing in this Fund and other funds, compare the 5% hypothetical example with the 5% hypothetical examples that appear in other funds shareholder reports. The expenses shown in the table are intended to highlight shareholders ongoing costs only and do not reflect any transactional expenses, such as sales charges or exchange fees, if any. Therefore, the hypothetical example is useful in comparing ongoing expenses only, and will not help shareholders determine the relative total expenses of owning different funds. If these transactional expenses were included, shareholder expenses would have been higher. Actual Hypothetical 2 Beginning Account Value May 1, 2011 Ending Account Value October 31, 2011 Expenses Paid During the Period 1 Beginning Account Value May 1, 2011 Ending Account Value October 31, 2011 Expenses Paid During the Period 1 Annualized Expense Ratio Investor A $1,000.00 $1,000.00 $1.26 $1,000.00 $1,023.88 $1.27 0.25% Investor B $1,000.00 $1,000.00 $1.31 $1,000.00 $1,023.83 $1.32 0.26% 1 For each class of the Fund, expenses are equal to the annualized expense ratio for the class, multiplied by the average account value over the period, multiplied by 184/366 (to reflect the one-half year period shown). 2 Hypothetical 5% annual return before expenses is calculated by pro rating the number of days in the most recent fiscal half year divided by 366. BLACKROCK SUMMIT CASH RESERVES FUND OCTOBER 31, 2011 4 Schedule of Investments October 31, 2011 (Unaudited) (Percentages shown are based on Net Assets) Par Certificates of Deposit Value Yankee (a) Bank of Montreal, Chicago, 0.25%, 11/14/11 $ 1,000 $ 1,000,000 Bank of Nova Scotia, Houston: 0.25%, 11/15/11 1,000 1,000,000 0.30%, 12/07/11 2,000 2,000,000 0.25%, 12/21/11 800 800,000 Bank of Tokyo-Mitsubishi UFJ Ltd., NY, 0.30%, 11/07/11 800 800,000 BNP Paribas SA, NY, 0.60%, 11/03/11 2,000 2,000,000 Credit Suisse, NY: 0.25%, 11/04/11 1,000 1,000,000 0.29%, 11/10/11 1,000 1,000,000 Mizuho Corporate Bank, NY: 0.14%, 11/01/11 1,075 1,075,000 0.30%, 11/04/11 800 800,000 National Australia Bank, NY: 0.33%, 2/10/12 (b) 1,000 1,000,000 0.32%, 2/21/12 1,000 1,000,000 Norinchukin Bank, NY, 0.18%, 11/04/11 2,500 2,500,000 Rabobank Nederland NV, NY, 0.43%, 3/01/12 1,500 1,500,000 Royal Bank of Canada, NY (b): 0.32%, 2/29/12 750 750,000 0.40%, 4/10/12 500 500,000 Royal Bank of Scotland Plc, CT, 0.45%, 12/19/11 1,000 1,000,000 Societe Generale, NY (b): 0.37%, 11/21/11 250 250,000 0.40%, 11/21/11 250 250,000 Sumitomo Mitsui Banking Corp., NY: 0.15%, 11/02/11 2,000 2,000,000 0.15%, 11/03/11 3,000 3,000,000 0.24%, 11/10/11 1,000 1,000,000 0.35%, 1/12/12 1,000 1,000,000 Svenska Handelsbanken, NY, 0.31%, 11/30/11 1,000 1,000,004 Toronto-Dominion Bank, NY: 0.25%, 11/14/11 500 500,000 0.32%, 1/12/12 (b) 500 500,000 0.28%, 1/20/12 830 830,000 0.37%, 4/17/12 1,000 1,000,000 UBS AG, Stamford: 0.29%, 11/10/11 (b) 500 500,000 0.38%, 1/09/12 1,000 1,000,000 Westpac Banking Corp., NY, 0.32%, 11/04/11 (b) 800 800,000 Total Certificates of Deposit  39.6% 33,355,004 Commercial Paper Amsterdam Funding Corp. (e): 0.30%, 12/01/11 800 799,800 0.35%, 12/01/11 1,655 1,654,517 ASB Finance Ltd., 0.32%, 12/12/11 (e) 1,000 999,636 Bank of Tokyo-Mitsubishi UFJ, 0.33%, 1/06/12 (e) 1,000 999,395 Barclays U.S. Funding Corp., 0.29%, 11/03/11 (e) 950 949,985 Cancara Asset Securitization LLC, 0.27%, 11/15/11 (e) 1,525 1,524,840 Commonwealth Bank of Australia, 0.34%, 2/15/12 (e) 1,100 1,098,899 CRC Funding LLC, 0.32%, 1/19/12 (e) 970 969,319 Credit Suisse, NY, 0.39%, 1/05/12 (e) 1,000 999,296 Eksportfinans ASA, 0.14%, 11/25/11 (e) 1,200 1,199,888 Fairway Finance Corp. (b): 0.27%, 3/09/12 1,500 1,500,000 0.27%, 4/13/12 800 800,000 Goldman Sachs Group Inc., 0.35%, 12/05/11 (e) 1,000 999,669 Grampian Funding LLC, 0.27%, 11/17/11 (e) 970 969,884 ING (US) Funding LLC, 0.38%, 11/01/11 (e) 1,000 1,000,000 JPMorgan Chase & Co., 0.27%, 3/16/12 (b) 500 500,000 Kells Funding LLC, 0.33%, 2/10/12 (b) 500 500,000 MetLife Short Term Funding LLC, 0.34%, 1/17/12 (e) 970 969,295 Mizuho Funding LLC, 0.14%, 11/01/11 (e) 1,000 1,000,000 Nordea North America, Inc. (e): 0.30%, 11/29/11 1,090 1,089,746 0.37%, 1/23/12 275 274,765 Rabobank Financial Co. (e): 0.24%, 11/14/11 1,000 999,913 0.33%, 12/12/11 1,085 1,084,592 Sheffield Receivables Corp., 0.22%, 11/30/11 (e) 970 969,828 Solitaire Funding LLC (e): 0.28%, 11/28/11 1,000 999,790 0.39%, 1/23/12 1,200 1,198,921 Starbird Funding Corp., 0.50%, 11/01/11 (e) 2,021 2,021,000 Victory Receivables Corp. (e): 0.35%, 1/06/12 1,000 999,358 0.37%, 1/12/12 970 969,282 Westpac Banking Corp. (b): 0.32%, 1/06/12 500 500,000 0.42%, 1/13/12 800 800,000 Total Commercial Paper  37.2% 31,341,618 Corporate Notes JPMorgan Chase Bank NA, 0.44%, 11/16/12 (b) 635 635,000 Total Corporate Notes  0.7% 635,000 Municipal Bonds (d) City & County of San Francisco California, COP, FLOATS, VRDN, Series B001 (Morgan Stanley Bank Liquidity Facility), 0.29%, 11/07/11 (c) 700 700,000 City of New York, New York, GO, VRDN, Sub-Series A-3 (Morgan Stanley Bank Liquidity Facility), 0.12%, 11/07/11 1,000 1,000,000 Portfolio Abbreviations To simplify the listings of portfolio holdings in the Schedule AMT Alternative Minimum Tax LOC Letter of Credit of Investments, the names and descriptions of many of the (subject to) MSTR Municipal Securities Trust Receipts securities have been abbreviated according to the following list: COP Certificates of Participation RB Revenue Bonds FLOATS Floating Rate Securities VRDN Variable Rate Demand Notes GO General Obligation Bonds HDA Housing Development Authority See Notes to Financial Statements. 6 BLACKROCK SUMMIT CASH RESERVES FUND OCTOBER 31, 2011 Schedule of Investments (concluded) (Percentages shown are based on Net Assets) Par Municipal Bonds (d) Value Connecticut State Health & Educational Facility Authority, Refunding RB, VRDN, Yale-New Haven Hospital, Series K2 (JPMorgan Chase Bank LOC), 0.11%, 11/07/11 $ 700 $ 700,000 County of Harris Texas, RB, MSTR, VRDN, Series SGC 31, Class A (Societe Generale LOC), 0.70%, 11/07/11 (c) 565 565,000 County of Pitkin Colorado, Refunding RB, VRDN, Aspen Skiing Co. Project, Series A (JPMorgan Chase & Co. LOC), 0.15%, 11/01/11 700 700,000 Eastern Michigan University, Refunding RB, VRDN, General, Series A (JPMorgan Chase Bank LOC), 0.16%, 11/01/11 1,300 1,300,000 Michigan State HDA, Refunding RB, VRDN, Series D (Fannie Mae LOC, Freddie Mac LOC), 0.14%, 11/07/11 495 495,000 New York City Industrial Development Agency, RB, VRDN, New York Law School Project, Series A (JPMorgan Chase Bank LOC), 0.11%, 11/07/11 675 675,000 Rhode Island Housing & Mortgage Finance Corp., RB, VRDN, Groves at Johnston Project, AMT (Freddie Mac LOC), 0.15%, 11/07/11 1,000 1,000,000 State of California, GO, VRDN, Series C-4 (JPMorgan Chase & Co. LOC), 0.10%, 11/01/11 1,100 1,100,000 Total Municipal Bonds  9.8% 8,235,000 US Government Sponsored Agency Obligations Fannie Mae Discount Notes (e): 0.14%, 1/23/12 550 549,822 0.23%, 7/16/12 800 798,681 0.17%, 9/10/12 560 559,169 Fannie Mae Variable Rate Notes (b): 0.27%, 9/17/12 800 799,858 0.28%, 12/20/12 500 499,885 Federal Home Loan Bank (e): 0.16%, 7/25/12 500 499,407 0.16%, 8/14/12 810 808,967 Federal Home Loan Bank Bond, 0.11%, 4/23/12 1,000 999,726 Freddie Mac Discount Notes (e): 0.14%, 1/23/12 800 799,742 0.17%, 8/06/12 450 449,407 Freddie Mac Variable Rate Notes (b): 0.20%, 12/29/11 1,000 999,920 0.18%, 9/13/13 2,000 1,997,735 Total US Government Sponsored Agency Obligations  11.6% 9,762,319 US Treasury Obligations US Treasury Notes: 0.88%, 1/31/12 1,245 1,247,138 0.75%, 5/31/12 940 943,498 0.38%, 8/31/12 1,200 1,202,352 Total US Treasury Obligations  4.0% 3,392,988 Total Investments (Cost  $86,721,929*)  102.9% 86,721,929 Liabilities in Excess of Other Assets  (2.9)% (2,474,253 ) Net Assets  100.0% $ 84,247,676 * Cost for federal income tax purposes. (a) Issuer is a US branch of a foreign domiciled bank. (b) Variable rate security. Rate shown is as of report date. (c) Security exempt from registration pursuant to Rule 144A under the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. (d) Variable rate security. Rate shown is as of report date and maturity shown is the date the principal owed can be recovered through demand. (e) Rates shown are discount rates or a range of discount rates paid at the time of purchase.  Fair Value Measurements  Various inputs are used in determining the fair value of investments. These inputs are categorized into a disclosure hierarchy consisting of three broad levels for financial statement purposes as follows:  Level 1  unadjusted price quotations in active markets/exchanges for identical assets and liabilities  Level 2  other observable inputs (including, but not limited to: quoted prices for similar assets or liabilities in markets that are active, quoted prices for identical or similar assets or liabilities in markets that are not active, inputs other than quoted prices that are observable for the assets or liabilities (such as interest rates, yield curves, volatilities, prepayment speeds, loss severities, credit risks and default rates) or other market-corroborated inputs)  Level 3  unobservable inputs based on the best information available in the circumstances, to the extent observable inputs are not available (including the Funds own assumptions used in determining the fair value of investments) Changes in valuation techniques may result in transfers in or out of an assigned level within the disclosure hierarchy. The categorization of a value determined for investments is based on the pricing transparency of the investment and does not necessarily correspond to the Funds perceived risk of investing in those securities. For information about the Funds policy regarding valuation of investments and other significant accounting policies, please refer to Note 1 of the Notes to Financial Statements. The following table summarizes the inputs used as of October 31, 2011 in determining the fair valuation of the Funds investments: Valuation Inputs Level 1 Level 2 Level 3 Total Assets: Investments: Short-Term Securities 1  $86,721,929  $86,721,929 1 See above Schedule of Investments for values in each security type. See Notes to Financial Statements. BLACKROCK SUMMIT CASH RESERVES FUND OCTOBER 31, 2011 5 Statement of Assets and Liabilities October 31, 2011 (Unaudited) Assets Investments at value  unaffiliated (cost  $86,721,929) $ 86,721,929 Cash 157 Investments sold receivable 2,994,031 Capital shares sold receivable 318,881 Interest receivable 22,011 Receivable from advisor 3,911 Prepaid expenses 12,428 Total assets 90,073,348 Liabilities Investments purchased payable 4,023,875 Capital shares redeemed payable 1,754,079 Investment advisory fees payable 10,382 Other affiliates payable 354 Officers and Trustees fees payable 332 Other accrued expenses payable 36,650 Total liabilities 5,825,672 Net Assets $ 84,247,676 Net Assets Consist of Paid-in capital 84,246,941 Undistributed net investment income 387 Accumulated net realized gain 348 Net Assets $ 84,247,676 Net Asset Value Investor A  Based on net assets of $58,427,268 and 58,427,124 shares outstanding, unlimited number of shares authorized, $0.10 par value $ 1.00 Investor B  Based on net assets of $25,820,408 and 25,819,817 shares outstanding, unlimited number of shares authorized, $0.10 par value $ 1.00 See Notes to Financial Statements. 6
